t c memo united_states tax_court precision prosthetic petitioner v commissioner of internal revenue respondent docket nos 24515-11l 24516-11l filed date john lee an officer for petitioner bryan j dotson for respondent memorandum findings_of_fact and opinion vasquez judge this proceeding was commenced in response to two notices of determination concerning collection action s under c and or d petitioner seeks review of respondent’s determinations to proceed unless otherwise indicated all section references are to the internal continued with proposed levies petitioner’s sole contention is that respondent erred in refusing to credit its purported overpayment of employment_tax for the period ending date against its outstanding employment_tax liabilities findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner’s principal_place_of_business is in texas john lee is a cofounder of precision prosthetic mr lee handled petitioner’s day-to-day operations until he was called to active military duty in date petitioner continued operating in mr lee’s absence but it failed to keep up with its tax obligations in or around date internal_revenue_service irs revenue_officer alex garcia contacted petitioner’s office manager lisa loza regarding its outstanding tax_liabilities revenue_officer garcia informed ms loza that petitioner needed to file form_941 employer’s quarterly federal tax_return for the quarters ending date through date form_1120 u s_corporation income_tax return for through and form continued revenue code in effect at all relevant times all amounts are rounded to the nearest dollar employer’s annual federal unemployment tax_return for through ms loza fearful that the irs would shut down petitioner quickly prepared and filed the delinquent returns with the assistance of revenue_officer garcia on date petitioner filed form_941 for the period ending date revenue_officer garcia also assisted ms loza in preparing this return petitioner fully paid the tax shown as due on the return with federal tax deposits on september november and date and payments on february april and date sometime after returning from active_duty in date mr lee reviewed the form sec_941 filed in his absence and determined that they were incorrect mr lee filed several amended returns some of the amended returns were accepted by the irs and some were not in particular on date petitioner filed form 941-x adjusted employer’s quarterly federal tax_return or claim_for_refund for the quarter ending date claiming a dollar_figure credit the irs did not accept this return on march march and date the irs sent petitioner three letter sec_1058 final notice--notice of intent to levy and notice of your right to a hearing concerning its unpaid civil penalty liability for unpaid unemployment tax_liabilities for and unpaid income_tax_liability for and unpaid employment_tax liabilities for the quarters ending mar --- --- june --- sept dec --- in response petitioner timely requested a collection_due_process cdp hearing on date mr lee requested that the failure_to_file failure to pay and failure to deposit additions to tax assessed against petitioner be abated and that the irs office of appeals appeals accept amended form sec_941 for the quarters ending june september and date appeals settlement officer bruce hadzega instructed petitioner to provide a written request to abate the penalties and provide form sec_941c supporting statement to correct information in order to adjust the form sec_941 for on date settlement officer hadzega held a telephone conference with mr lee settlement officer hadzega and mr lee had previously held a telephone conference on date regarding petitioner’s employment_tax liabilities continued during the hearing mr lee stated that he did not wish to discuss collection alternatives and settlement officer hadzega explained the procedures for requesting abatement of additions to tax it is unclear whether petitioner’s form sec_941 for were discussed during the hearing settlement officer hadzega gave petitioner until date to provide the necessary information regarding its request to abate the additions to tax petitioner did not provide the necessary information and its request for abatement was denied appeals also did not process petitioner’s form_941 for the period ending date and thus did not apply the claimed dollar_figure overpayment towards its outstanding employment_tax liabilities on date the irs issued to petitioner two notices of determination concerning collection action s under sec_6320 and or sustaining the proposed levies continued for the quarters following the hearing settlement officer hadzega processed petitioner’s amended form sec_941 for and credited any overpayments to subsequent tax periods appeals also did not process petitioner’s amended form sec_941 for the periods ending june and date but it does not dispute that decision opinion sec_6330 provides that no levy may be made on any property or right to property of a person unless the commissioner first notifies such person in writing of the right to a hearing before appeals sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 114_tc_604 114_tc_176 a taxpayer may contest the existence or amount of the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency for the tax_liability in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also sego v commissioner t c pincite following a hearing appeals must make a determination whether the commissioner may proceed with the proposed collection action we have jurisdiction to review appeals’ determination sec_6330 see sec_301_6330-1 q a-f3 proced admin regs t he taxpayer can only ask the court to consider an issue that was properly raised in the taxpayer’s cdp hearing where the underlying tax_liability is properly at issue we review that determination de novo goza v commissioner t c pincite where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite this court will find an abuse_of_discretion has occurred in collection_due_process cases where the commissioner exercised his discretion arbitrarily capriciously or without sound basis in fact or law see 129_tc_107 the court_of_appeals for the fifth circuit to which this case is appealable absent a stipulation to the contrary see sec_7482 has adopted a similar test for whether an abuse_of_discretion has occurred 461_f3d_610 5th cir defining an abuse_of_discretion as clear taxpayer abuse and unfairness by the irs see 227_fedappx_342 5th cir citing christopher cross and stating that the court is applying the same abuse-of- discretion standard as the tax_court the tax_court is a court of limited jurisdiction we may exercise jurisdiction only to the extent expressly authorized by congress sec_7442 see also 112_tc_1 under sec_6330 we have jurisdiction over the determination made by appeals and our jurisdiction is defined by the scope of that determination 125_tc_14 petitioner claims that it overpaid its employment_tax liability for the quarter ending date and the resulting credit should be applied to its outstanding employment_tax liabilities however under 138_tc_348 we lack jurisdiction in a cdp case to determine an overpayment of an unrelated liability in weber the court explained when it has jurisdiction to determine whether credits arising in nondetermination years reduce or offset the tax_liability at issue in a cdp case an overpayment of a tax_liability that has been determined by the irs or a court but has not been either refunded or applied to another liability may be an available credit that under freije could be taken into account in a cdp hearing to determine whether the tax at issue remains unpaid and whether the irs can proceed with collection but a mere claim of an overpayment is not an available credit but is instead a claim for a credit and such a claim need not be resolved before the irs can proceed with collection of the liability at issue id pincite see freije v commissioner t c pincite o ur jurisdiction under sec_6330 extends to the consideration of facts and issues in a nondetermination year only insofar as the tax_liability for that year may affect the appropriateness of the collection action for the determination_year thus the court can consider only nonrefunded or not yet applied available credits arising in nondetermination years when determining whether a tax_liability at issue has been reduced or eliminated see everett assocs inc v commissioner tcmemo_2012_143 when it has not already been determined that a credit is available the court lacks jurisdiction to make available a credit that is currently not available because the irs disallowed it weber v commissioner t c pincite see also everett assocs inc v commissioner tcmemo_2012_143 u ntil the credit has fully materialized the taxpayer merely asserts a claim for credit which is beyond the scope of our jurisdiction in a cdp case because it has not been determined that petitioner overpaid its employment_tax liability for the quarter ending date petitioner does not have an available credit for that period instead it merely has a claim of an overpayment which is disputed by the irs the court lacks jurisdiction to determine whether subsec d a was eliminated by the pension_protection_act of pub_l_no sec_855 sec_120 stat pincite for determinations made after the date which is days after date the jurisdiction granted to the court by subsec d a is now granted to the court by sec_6330 see supra pp petitioner overpaid its employment_tax liability for periods not subject_to the notice_of_determination see weber v commissioner t c pincite stating that the court lacks jurisdiction to adjudicate a disputed refund claim that is unrelated to the liability the irs proposes to collect everett assocs inc v commissioner tcmemo_2012_143 stating that the court lacks jurisdiction to consider de novo the entirety of petitioner’s tax_liability for the nondetermination period however even if we had jurisdiction petitioner would not be entitled to an overpayment credit for the period ending date because it has failed to meet the threshold requirements for claiming a refund petitioner has failed to meet the threshold requirement that the claim be timely filed see sec_6511 under sec_6511 a claim for credit or refund of overpayments ordinarily must be filed within three years from the time the return was filed or two years from the time the tax was paid whichever is later petitioner is deemed to have as a preliminary inquiry 138_tc_348 determined that the taxpayer had met the threshold requirements for claiming a refund see also everett assocs inc v commissioner tcmemo_2012_143 assuming that the taxpayer made a valid refund claim when determining that the court lacked jurisdiction to consider the taxpayer’s claim of overpayment credit filed its form_941 for the period ending date on date and made its last tax payment on date petitioner did not file its claim for credit until date therefore petitioner’s purported overpayment for the quarter ending date is not allowable as a credit or refund because the claim for credit was not filed within three years of date or two years of date appeals did not abuse its discretion in determining to proceed with levies to collect petitioner’s unpaid tax_liabilities notwithstanding petitioner’s contention that its employment_tax liability for the period ending date was overpaid petitioner has not advanced any other argument or introduced any other evidence that would allow us to conclude that the determinations to sustain the proposed levies constituted clear taxpayer abuse and unfairness by the irs petitioner did not request that settlement officer hadzega consider collection alternatives and it failed to provide the information requested appeals determined that the requirements of applicable law and administrative procedure were met and concluded that sustaining the proposed levies appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the petitioner filed its form_941 on date under sec_6513 petitioner’s form_941 is deemed filed on date intrusiveness of the levy actions therefore we hold that appeals did not abuse its discretion when it issued notices of determination upholding the proposed levy actions in reaching our holdings we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decisions will be entered for respondent
